NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MICROSOFT CORPORATION,
Appellant,

v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
MOTOROLA MOBILITY, LLC,

Interven,or.

2012-1445

On appeal from the United States International Trade
Commission in Investigation N0. 337-TA-744.

ON MOTION

ORDER

Upon consideration of Motorola Mobility, LLC’s
unopposed motion for leave to intervene,

IT Is ORDERED THAT:

IVI]CROSOFT CORPORATION V. ITC 2

The motion for leave to intervene is granted. The re-
vised official caption is reflected above.

FoR THE CoURT

 0 6  /sf Jan Horbaly
Date J an Horbaly
Clerk

cc: Constantine L. Trela, Jr., Esq.

Michael Liberman, Esq.

Charles K. Verhoeven, Esq. LE°
326 "f~re.'zz;-z.ii,.’rtrrt’.a‘s*°“

AUG 06 2012

JANH(JRBAL
C|.E¥K v